Citation Nr: 1014603	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the Veteran submitted a timely notice of 
disagreement (NOD) with respect to a May 4, 1987, rating 
decision.

2.  Entitlement to an effective date earlier than March 31, 
1998, for the grant of service connection and a 70 percent 
rating for a panic disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant & his brother




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  A Travel Board hearing was held in 
March 2007 at the RO before a Veterans Law Judge who retired 
subsequently from the Board.  The Veteran, through his 
attorney, notified the Board in March 2010 that he did not 
want another hearing.  See 38 C.F.R. § 20.704 (2009).

In October 2007, the Board denied the Veteran's claim for an 
effective date earlier than March 3, 1998, for an award of 
service connection and a 70 percent rating for a panic 
disorder.  Both the Veteran, through his attorney, and VA's 
Office of General Counsel filed a Joint Motion for Remand 
with the U.S. Court of Appeals for Veterans Claims (Court).  
The October 2007 Board decision was vacated and has returned 
to the Board for further consideration at this time.




FINDINGS OF FACT

1.  In statements on a VA Form 21-526, "Veteran's 
Application for Compensation or Pension," dated on 
February 6, 1987, and date-stamped as received by the RO on 
February 25, 1987, the Veteran filed a claim of entitlement 
to non-service-connected disability pension and requested 
that his previously denied claim of service connection for 
schizophrenia and post traumatic stress disorder (PTSD) be 
reopened.  He also stated that he currently was hospitalized 
at [redacted], [redacted], California ("[redacted]
[redacted]l").

2.  In a decision dated on May 4, 1987, the RO granted the 
Veteran's claim of entitlement to non-service-connected 
disability pension and denied the Veteran's request to reopen 
a previously denied claim of service connection for 
schizophrenia and PTSD; applying the presumption of 
administrative regularity, this rating decision was mailed to 
the Veteran in care of [redacted].

3.  In a letter dated on May 19, 1987, and mailed to the 
Veteran in care of [redacted], the RO requested 
information concerning his marital status and income.

4.  In a letter dated on August 19, 1987, [redacted] 
notified the RO that there had been a delay in responding to 
VA's letter dated on May 19, 1987 and, according to 
information provided by the Veteran's father, divorce 
proceedings against the Veteran had been dropped; in this 
letter, the Veteran did not express any disagreement with the 
May 4, 1987, rating decision.

5.  In a letter dated on September 3, 1987, and mailed to the 
Veteran in care of [redacted], the RO again 
requested information concerning his marital status and 
income.

6.  In a letter from [redacted] which was date-
stamped as received by the RO on October 9, 1987, VA was 
informed that the Veteran had been discharged from this 
facility on October 7, 1987.

7.  The Veteran's VA Form 21-4138, "Statement In Support of 
Claim," on which he filed his claim of service connection 
for a panic disorder without agoraphobia, was date-stamped as 
received by VA on March 31, 1998.

8.  In a rating decision issued in August 2000, the RO 
assigned an earlier effective date of March 31, 1998, for the 
grant of service connection and a 70 percent rating for a 
panic disorder.

9.  The Veteran has been in receipt of a 70 percent 
disability rating for his service-connected panic disorder 
since March 31, 1998.

10.  Between May 4, 1987, and March 31, 1998, there was no 
communication from the Veteran or his service representative 
relating to a claim for service connection for a psychiatric 
disorder, to include a panic disorder.


CONCLUSIONS OF LAW

1.  The August 19, 1987, letter was not a valid Notice of 
Disagreement (NOD) with the May 4, 1987, rating decision.  38 
U.S.C.A. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 
20.201, 20.302 (2009).

2.  The May 4, 1987, rating decision which determined that 
new and material evidence had not been received sufficient to 
reopen a claim for service connection for a psychiatric 
disorder, to include PTSD, is final.  38 U.S.C.A. §§ 5101(a), 
5110, 5111 (West 2002); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 
3.151(a), 3.400 (2009).

3.  The criteria for an effective date earlier than March 31, 
1998, for an award of service connection and a 70 percent 
rating for a panic disorder without agoraphobia have not been 
met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & 
Supp. 2009); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 
3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Veteran's earlier effective date claim for an award of 
service connection and a 70 percent rating for a panic 
disorder without agoraphobia arises from an appeal of the 
initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no duty to provide an examination or a medical opinion in 
this case because such evidence would not be relevant to the 
earlier effective date claim on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record; 
as noted, he declined the opportunity to have a new hearing.  
The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

The Veteran contends that he is entitled to an effective date 
earlier than March 31, 1998, for an award of service 
connection and a 70 percent rating for a panic disorder 
without agoraphobia.  He also contends, through his attorney, 
that the Board improperly determined in its July 2007 
decision that August 1987 correspondence sent to the RO on 
his behalf by the VA Coordinator at [redacted] was 
not a valid NOD with respect to a May 1987 rating decision.  
This argument concerning the validity of the Veteran's 
alleged NOD in August 1987 was the basis for the Joint Motion 
for Remand granted by the Court in March 2009.

Generally, the Board's appellate jurisdiction is limited to 
issues properly on appeal from VA agency of original 
jurisdiction (AOJ) determinations. 38 C.F.R. § 19.4, 20.101 
20.200, 20.201, 20.202, 20.203; 38 U.S.C.A. § 7104, 7105(a).  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(holding that a potential jurisdictional defect may be raised 
by the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).  Because the Veteran, through his attorney, 
essentially has raised a jurisdictional defect with respect 
to August 1987 correspondence (which, in his view, 
constituted a valid NOD), and because this argument formed 
the basis for the Joint Motion for Remand, the Board will 
address this alleged jurisdictional defect first before 
proceeding to adjudicate the Veteran's earlier effective date 
claim.

Validity of NOD

Again, the Veteran contends, through his attorney, that 
August 1987 correspondence sent to the RO on his behalf by 
the VA Coordinator at [redacted] was a valid NOD 
with respect to a May 1987 rating decision.  

The governing law and regulations provide that rating 
decisions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a). The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing an NOD with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160, 20.201, 20.302. 

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her. 
Otherwise, that determination will become final. The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 C.F.R. § 20.302(a).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  A liberal 
standard is applied in determining whether a communication 
constitutes a NOD. While special wording is not required, the 
communication in question must at least refer to the rating 
decision in question and must be in terms which can be 
construed reasonably as disagreement with that determination 
and a desire for appellate review.  Thus, an NOD relates to a 
specific adjudicative determination on a specific date.  38 
C.F.R. § 20.201 (2009).  See also Stokes v. Derwinski, 1 Vet. 
App. 201, 203 (1991); Gallegos v. Principi, 283 F.3d 1309, 
1313-15 (Fed. Cir. 2002) (upholding the validity of the 
regulatory requirement that an NOD include "terms that can be 
reasonably construed ... as a desire for appellate review").  

In Gallegos, the Federal Circuit explained that a valid NOD 
must (1) express disagreement with a specific determination 
of the agency of original jurisdiction; (2) be filed in 
writing; (3) be filed with the RO; (4) be filed within one 
year after the date of mailing of notice of the RO's 
decision, and; (5) be filed by the claimant or the claimant's 
representative.  See Gallegos, 283 F.3d at 1309.  The actual 
wording of the communication and the context in which it was 
written determines whether a written communication 
constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 
561 (1999).

The Board finds that the preponderance of the evidence is 
against finding that August 1987 correspondence sent to the 
RO on the Veteran's behalf by the VA Coordinator at [redacted] 
[redacted] was a valid NOD with respect to a May 1987 
rating decision.  

A review of the claims file shows that, on a VA Form 21-526 
dated on February 6, 1987, and date-stamped as received by 
the RO on February 25, 1987, the Veteran filed a request to 
reopen a previously denied claim of service connection for a 
psychiatric disability (which he characterized as 
schizoaffective disorder and PTSD).  He also filed a claim of 
entitlement to non-service-connected disability pension.  He 
reported that he was hospitalized at [redacted] and 
had been hospitalized at this facility since August 13, 1986.  
He also reported that his current mailing address was [redacted] 
[redacted], [redacted]
[redacted].  The Veteran stated that he was not living with his 
wife and that the reason for their separation was "pending 
divorce."  He also stated that he had zero monthly income 
but provided $200 monthly to his wife.

In a rating decision dated on May 4, 1987, the RO found that 
entitlement to non-service-connected disability pension was 
established.  The RO stated, "However, in view of the 
Veteran's age future examination will be scheduled to review 
eligibility" to non-service-connected disability pension.  
The RO also found that, because new and material evidence had 
not been received, the Veteran's previously denied claim of 
service connection for a psychiatric disorder, to include 
PTSD, was not reopened.  The RO finally denied a claim of 
service connection for venereal disease.  At the outset of 
the narrative for this rating decision, it was noted that the 
Veteran's current mailing address was "[redacted]
[redacted]."  

The Board acknowledges that the rating decision cover letter 
for the May 4, 1987, rating decision is not included in the 
claims file.  Neither the Veteran nor his attorney contends - 
and the evidence does not show - that he did not receive the 
May 4, 1987, rating decision or that it was returned to VA as 
undeliverable by the Postal Service after being mailed to him 
in care of [redacted], however.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (applying a presumption of 
regularity to the mailing of rating decisions); Ashley v. 
Derwinski, 2 Vet. App. 307, 308 (1992) (same).  Thus, it must 
be concluded that he had notice of all components of such 
decision.

Here, the May 4, 1987 rating decision was mailed to the same 
address that the Veteran had used when he filed his February 
1987 claim and informed VA that he currently was hospitalized 
at [redacted] and had been hospitalized at this 
facility since August 1986.  See Cross v. Brown, 9 Vet. App. 
18, 19 (1996) (holding that mailing a decision to the last 
address used by the Veteran is an appropriate practice absent 
evidence that the Veteran notified VA of a change of address 
and absent evidence that any notice sent to him at his last 
known address had been returned as undeliverable).  Thus, 
even without a copy of the rating decision cover letter for 
the May 4, 1987, rating decision in the claims file, and 
especially because the rating decision listed the Veteran's 
then-current mailing address of record, the law presumes that 
this adverse rating decision was mailed to the Veteran.  
Moreover, in the absence of clear evidence to the contrary, 
the presumption of regularity of the administrative process 
would lead to the conclusion that he also received 
appropriate notice as to his appellate rights with respect to 
all aspects of the May 1987 rating action.  Mindenhall, 7 
Vet. App. 271, 274 (1994).

The next relevant correspondence in the claims file consists 
of a May 19, 1987, that the RO sent to the Veteran a letter 
in care of [redacted].  In this letter, the RO 
requested that the Veteran provide VA: (1) a certified copy 
of the public or church record of his marriage; (2) a 
certified copy of the public record of birth or church record 
of baptism of his children; (3) a copy of a final divorce 
decree once he divorced his wife; (4) a statement of the 
monthly amount he contributed to any dependents not living 
with him; (5) a copy of any Social Security Administration 
(SSA) award or disallowance letter; (6) a copy of any state 
disability insurance or unemployment compensation; and (7) 
because he reported zero income, an explanation of how he met 
his daily living expenses and also contributed $200 monthly 
to his wife.  The RO also asked the Veteran whether he 
expected to receive a pension based on his last employment.  
Finally, the RO asked the Veteran to complete VA Form 21-
6897, "Statement of Income and Net Worth - Disability."  It 
appears that a copy of this letter was sent to the Veteran's 
then-service representative, the California Department of 
Veterans Affairs (CDVA).

In the Joint Motion for Remand, both parties asserted that it 
was unclear which of the Veteran's claims were referred to in 
the May 19, 1987, letter from the RO.  Both parties also 
contended that this letter was confusing because it requested 
information that should have been considered already by the 
RO when it granted the Veteran's non-service-connected 
disability pension claim in the May 4, 1987, rating decision.  
The Board acknowledges that the RO granted entitlement to 
non-service-connected disability pension in the May 4, 1987, 
rating decision.  The Board also observes that, in that 
rating decision, the RO concluded that a future examination 
would be scheduled to determine the Veteran's continuing 
eligibility for non-service-connected disability pension.  
The Board here finds that it is clear from a review of the 
May 19, 1987, letter that it did not pertain to the Veteran's 
request to reopen his previously denied service connection 
claim.  None of the information requested by the RO in the 
May 19, 1987, letter was relevant to the Veteran's request to 
reopen a previously denied service connection claim.  
Instead, the information requested in this letter pertained 
to the Veteran's continuing eligibility for non-service-
connected disability pension.  He already was on notice from 
the May 4, 1987, rating decision that his continuing 
eligibility for this VA benefits was subject to review at a 
future examination.

Again, it is determined that the May 19, 1987, letter was 
unrelated to the Veteran's request to reopen his previously 
denied service connection claim.  However, as previously 
discussed, it is nevertheless presumed that he received the 
actual rating decision in May 1987 and his accompanying 
appellate rights, and thus should have been aware of the 
adverse determination on that issue and how to initiate an 
appeal.  

The next relevant correspondence occurred on August 14, 1987, 
when the RO sent another letter to the Veteran in care of 
[redacted] notifying him that VA could not take 
further action on his claim for disability pension.  The RO 
stated that it had written him on May 19, 1987, requesting 
that he furnish VA with marital and income information but 
that information had not been received.  The RO notified the 
Veteran that it could not make a determination on his claim 
until this evidence was submitted.  A copy of the Veteran's 
"Notice of Procedural and Appellate Rights" was attached to 
this letter.  This letter also was sent to the Veteran's 
then-representative.  

Again, both parties contended in the Joint Motion that the 
August 14, 1987, letter from the RO was confusing and unclear 
to the Veteran.  Specifically, they contended that the RO had 
confused the Veteran because it had granted entitlement to 
non-service-connected disability pension in the May 4, 1987, 
rating decision but then stated in the August 14, 1987, 
letter that it could not make a determination on this claim 
until the Veteran submitted marital and income information.  
The Board recognizes that the August 14, 1987, letter from 
the RO is not a model of clarity.  The Board again notes, 
however, that the RO had determined in the May 4, 1987, 
rating decision that, although the Veteran was entitled to 
non-service-connected disability pension, his continuing 
entitlement to this VA benefit was subject to review at a 
future examination.  Thus, it appears that the RO essentially 
determined in the August 14, 1987, letter that further action 
could not be taken on the Veteran's continuing entitlement to 
non-service-connected disability pension until he submitted 
the requested information concerning marital status and 
income and, unless he submitted the information that the RO 
already had requested, no further action would be taken on 
this claim.  

The Board also notes that, even assuming that the Veteran had 
not been provided a "Notice of Procedural and Appellate 
Rights" when the May 4, 1987, rating decision was mailed to 
him in care of [redacted], he and his then-service 
representative clearly were on notice of his procedural and 
appellate rights after this information was provided to him 
with the August 14, 1987, letter from VA.  Indeed, although 
the August 1987 communication addressed the nonservice-
connected pension issue, the accompanying VA Form 1-4107 
would have explained how to initiate appeal in general.  
Thus, if the Veteran disagreed with the component of the May 
1987 rating decision that declined to reopen his previously 
denied claim, he should have been aware of how to do so.  

The next relevant correspondence occurred when a letter dated 
on August 19, 1987, from M.F.F., VA Coordinator, [redacted] 
[redacted], was received at the RO.  This letter was date-
stamped as received at the RO on August 24, 1987.  M.F.F. 
requested that any delay in receiving the May 19, 1987, 
letter from VA to the Veteran be excused because VA's letter 
had been misdirected "and [the Veteran] never had the 
opportunity to reply."  M.F.F. provided photocopies of the 
Veteran's account at [redacted] from the month of 
his admission to the present.  M.F.F. also stated that, 
according to information received from the Veteran's father 
through the San Francisco Conservatorship Office, divorce 
proceedings initiated by the Veteran's wife earlier in 1987 
had been dropped and the Veteran remained married.  M.F.F. 
also stated, "Please let me know, if you require additional 
information, or whether an appeal will be necessary."

The RO responded with a letter dated on September 3, 1987, 
and mailed to the Veteran in care of [redacted] 
requesting a certified copy of his marriage decree and income 
information.  The Veteran also was provided with another copy 
of VA Form 21-6897 and asked again to complete this form.  
The RO also asked whether a conservator had been appointed 
for the Veteran and, if so, requested a copy of the 
conservatorship papers.

As with the August 14, 1987, letter from VA, it also is clear 
from a review of the September 3, 1987, letter from VA to the 
Veteran that it did not pertain to his request to reopen the 
previously denied service connection claim.  Instead, the 
September 3, 1987, letter was sent to the Veteran in care of 
[redacted] and responded directly to the statement 
by M.F.F. in her August 19, 1987, asking the RO to let her 
know if VA "require[d] additional information" from the 
Veteran.  The Veteran and his then-service representative 
already had been advised of his procedural and appellate 
rights in the August 14, 1987, letter from VA.  The issue of 
"whether an appeal will be necessary" was not an issue for 
the RO to determine; instead, because it is presumed under 
the doctrine of administrative regularity that the Veteran 
had received a copy of the May 4, 1987, rating decision, it 
was up to the Veteran and his service representative to 
decide whether to initiate an appeal of that rating decision.

[redacted] responded to VA's September 3, 1987, 
letter requesting additional information concerning the 
Veteran's marital status and income with a form entitled 
"Notice Of Change In Status Of Veteran."  This form was 
signed by D.C.H., Supervising Trust Officer, and advised VA 
that the Veteran had been discharged from [redacted] 
on October 7, 1987, and provided his discharge mailing 
address (which was in care of a residential treatment 
facility in Vallejo, California).  There is hand-written note 
on this form stating, "Sorry for the inconvenience.  
M.F.F."  It appears that M.F.F., the VA Coordinator at [redacted] 
[redacted], provided this hand-written note.  It also 
appears that M.F.F. dated her hand-written note either on 
"11-01-87" or on "12-01-87."  There are other notations on 
this form in the same handwriting indicating that M.F.F. may 
have filled in some of the information on this form after it 
had been signed by D.C.H.  There also is a stamp on this form 
which reads, "From the information given, there is no record 
of this Veteran having filed for VA benefits."  There is a 
hand-written date "11-24-87" and initials next to this 
stamp, although it is not clear who stamped this form.  The 
back of this form also was date-stamped as received by the RO 
on October 9, 1987.  

Although the multiple dates on the above-described form do 
not make it clear when, in fact, this form was received by 
VA, whenever it was received, it is clear that the Veteran 
did not express any disagreement with the May 4, 1987, rating 
decision on this form.

The next communication from the Veteran and his service 
representative occurred when he submitted a signed VA 
Form 21-4138, "Statement In Support Of Claim" that was 
dated on March 27, 1998, and date-stamped as received at the 
RO on March 31, 1998.  

The Board finds that none of the correspondence received by 
VA between May 4, 1987 (the date of the adverse rating 
decision at issue), and October 7, 1987 (the Veteran's date 
of discharge from [redacted]), constituted a valid 
NOD with respect to the May 4, 1987, rating decision which 
granted entitlement to non-service-connected disability 
pension and denied the Veteran's request to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.  Both parties to the Joint Motion 
successfully challenged the Board's July 2007 decision, in 
part on the basis that there had been no findings of fact or 
conclusions of law about whether the August 19, 1987, letter 
constituted a valid NOD with the May 4, 1987, rating 
decision.  The communication in question - the August 19, 
1987, letter from M.F.F., VA Coordinator, [redacted] 
[redacted], to the RO - did not refer to the May 4, 1987, 
rating decision.  Nor was this letter written in terms which 
could be construed reasonably as a disagreement with the 
May 4, 1987, rating decision and a desire for appellate 
review.  Instead, by its own terms, the August 19, 1987, 
letter from M.F.F. referred to the RO's May 19, 1987, letter 
to the Veteran which had requested marital status and income 
information.  As discussed above, this letter clearly 
pertained to the Veteran's continuing entitlement to non-
service-connected disability pension which depended on a 
future examination and his providing the requested 
information (as the RO had explained to him).  Although the 
Board again acknowledges that M.F.F. asked the RO to inform 
her "whether an appeal will be necessary" in the August 19, 
1987, letter, this letter never expressed disagreement with 
the May 4, 1987 rating decision.  

Again, both the Veteran and his then-service representative 
were already on notice as to his procedural and appellate 
rights after such notice was provided to them in the 
August 14, 1987, VA letter to the Veteran.  38 C.F.R. § 
20.201; see also Stokes, 1 Vet. App. at 203 (1991); Gallegos, 
283 F.3d at 1313-15.  Moreover, they were already arguably on 
notice via application of the presumption of regularity since 
the time of the issuance of the May 1987 rating decision.  
Nevertheless, despite such notice, none of the communications 
received within the relevant time-frame expressed any 
disagreement with any component of the May 14, 1987, rating 
decision, to include the determination that new and material 
evidence had been received to reopen a previously denied 
claim of service connection for a psychiatric disorder.  In 
summary, absent a valid NOD, the May 4, 1987, rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).

Earlier Effective Date Claim

As noted above, in statements included on a March 31, 1998, 
VA Form 21-4138, the Veteran requested re-evaluation of his 
claim for service connection for a psychiatric disorder, to 
include PTSD.  He referenced a rating decision dated on 
September 6, 1984, and contended that he had been 
hospitalized for "psychiatric conditions" multiple times 
since 1984, including for one year at [redacted].  
The Veteran attached a release form for additional private 
treatment records and also notified VA that his current 
treatment was at a Vet Center in Sacramento, California.

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating intent to apply for a 
benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon, 12 Vet. App. at 34-35.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination by VA, or evidence from a private 
physician, will be accepted as an informal claim for 
benefits.  In the case of examination by VA, the date of 
examination will be accepted as the date of receipt of a 
claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established, or when a claim specifying the benefit sought is 
received within one year from the date of such examination.  
In the case of evidence from a private physician, the date of 
receipt of such evidence by VA will be accepted as the date 
of the claim.  38 C.F.R. § 3.157 (2009).

The Veteran has asserted that he is entitled to an effective 
date earlier than March 31, 1998, for the award of service 
connection and a 70 percent rating for panic disorder without 
agoraphobia based on allegations that he was treated for 
psychiatric problems as early as 1970 or 1971.  According to 
the Veteran, his psychiatric problems during that time 
included panic disorder without agoraphobia.  The Board 
observes, however, that the law and regulations on effective 
dates of awards of disability compensation are clear.  The 
effective date of an original claim for compensation or a 
claim for compensation reopened after a final disallowance is 
the date that entitlement arose or the date that the claim 
was received by VA, whichever is the later date (emphasis 
added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The RO denied the Veteran's application to reopen his claim 
for service connection for a psychiatric condition, to 
include PTSD, in a rating decision dated on May 4, 1987.  The 
Board notes that, although the Veteran and his service 
representative contended in 2007 that he had not received a 
copy of the May 1987 rating decision, this issue was not 
contested in the Joint Motion for Remand.  Instead, they 
appear to have conceded that the May 4, 1987, rating decision 
was received by the Veteran while he was institutionalized at 
[redacted] and instead argued in the Joint Motion 
about the validity of the alleged NOD submitted with respect 
to this rating decision.  As discussed above, although the 
rating decision cover letter is not in the claims file, 
applying the presumption of administrative regularity, the 
May 4, 1987, rating decision was mailed to the Veteran in 
care of [redacted] while he was hospitalized at that 
facility.  See Mindenhall, 7 Vet. App. at 274.  The May 4, 
1987, rating decision was not appealed and is final in the 
absence of a showing of clear and unmistakable error (CUE).

Here it is undisputed fact that the Veteran failed to respond 
to the May 4, 1987, rating decision from VA notifying him 
that new and material evidence had not been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.  There is no indication in the record 
that the Veteran contacted the RO about this claim at any 
time between May 4, 1987, the date that the rating decision 
was promulgated, until more than 10 years later on March 31, 
1998, the date that he filed a new claim for service 
connection for a psychiatric disorder.

The Veteran and his service representative also have 
contended that his psychiatric disorder was misdiagnosed 
prior to March 31, 1998.  Since he experienced panic attacks 
prior to that date, an earlier effective date than March 31, 
1998, for the award of service connection and a 70 percent 
rating for panic disorder without agoraphobia is warranted.  

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)); Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

The May 4, 1987, rating decision was supported by the 
evidence on file at the time and the applicable law and 
regulations.  The evidence considered by the RO in the May 4, 
1987, rating decision included service medical records and 
private treatment and hospitalization records showing that 
the Veteran was treated for a variety of psychiatric 
complaints during and after active service (to include 
organic brain syndrome secondary to drug use, schizoaffective 
psychosis by history, paranoid delusions, possible anxiety 
neurosis with panic attacks, and schizoaffective disorder).  
The Board finds that, because there was no additional 
competent evidence to show a nexus between any of the 
Veteran's diagnosed psychiatric disorders and active service, 
the RO properly concluded in the May 4, 1987, rating decision 
that new and material evidence had not been received 
sufficient to reopen a previously denied claim of service 
connection for a psychiatric disorder.  

The Veteran has not raised a valid CUE claim.  Any claim of 
CUE must be pled with specificity.  Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The specific 
allegation must assert more than mere disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).
No such specificity was pleaded in this case.  Even if a 
valid CUE claim had been presented, as the May 4, 1987, 
rating decision was not undebatably erroneous, there was no 
CUE in this decision.  

The additional post-service medical evidence shows that the 
Veteran was treated for symptoms of anxiety during a VA 
hospitalization in February 1984, a phobic disorder and an 
anxiety problem in May 1984, and possible anxiety neurosis 
with panic attacks on private hospitalization in January 
1986.  The Court has held that VA has constructive knowledge 
of documents generated by medical facilities even if such 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  (The doctrine of 
constructive possession is effective July 21, 1992, which is 
the date of the decision in Bell.)   However, Bell is not 
helpful in this case because the claim in question was an 
application to reopen a claim.  As noted above, the effective 
date of an award of compensation on a claim to reopen after a 
final disallowance of the claim will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  
(Emphasis added.)

In summary, the Board finds that the preponderance of the 
evidence is against an earlier effective date than March 31, 
1998, for an award of service connection and a 70 percent 
rating for panic disorder without agoraphobia.  There is no 
evidence that the Veteran's claim for service connection for 
panic disorder without agoraphobia was received by VA prior 
to March 31, 1998.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As the Veteran did not submit a timely notice of disagreement 
(NOD) with respect to the May 4, 1987, rating decision, that 
decision is now final; the appeal as to the validity of the 
alleged NOD is denied.

Entitlement to an effective date earlier than March 31, 1998, 
for the grant of service connection and a 70 percent rating 
for a panic disorder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


